In re Mclnnis Brothers Constr.; Great American Insurance Co.; — Defendant(s); applying for writ of certiorari and/or review; Parish of Natchitoches, 10th Judicial District Court, Div. “A”, No. 66,851; to the Court of Appeal, Third Circuit, No. CA97-0468.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court granting summary judgment in favor of Mclnnis Brothers Construction and its insurer dismissing plaintiff’s claim in tort is reinstated.
CALOGERO, KIMBALL and JOHNSON, JJ., would grant and docket.
LEMMON, J., not on panel.